FILED
                               NOT FOR PUBLICATION                           DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 ROCIO ENRIQUEZ,                                   No. 08-72238

                Petitioner,                        Agency No. A075-301-637

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Rocio Enriquez, a native and citizen of Mexico, petitions pro se for review

of an order by the Board of Immigration Appeals denying her motion to reopen




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss in part and deny in part the petitions for review.

       Reviewing for abuse of discretion, see Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002), we conclude the Board did not abuse its discretion in denying

Enriquez’s motion to reopen as untimely. See 8 C.F.R § 1003.2(c)(2) (setting forth

90-day period for filing motion to reopen). The Board did not abuse its discretion

in concluding that any ineffective assistance of counsel that occurred over 10 years

ago did not prevent Enriquez from filing a timely motion to reopen. See

Iturribarria v. INS, 321 F.3d 889, 897-98 (9th Cir. 2003) (allowing for the

possibility of tolling only if petitioner can establish she acted with due diligence in

discovering deception, fraud or error that prevented her from timely filing motion

to reopen).

       The Board did not abuse its discretion denying Enriquez’s motion to reissue

its April 6, 2007, order affirming the immigration judge’s denial of cancellation of

removal, based on the absence of any flaw in issuing the original order that would

have prevented Enriquez from timely petition for review. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (holding that 90-day period for filing

timely petition for review begins when Board mails final deportation order to

correct address, in compliance with its regulations).


MVD/Inventory                              2                                     08-72238
       To the extent Enriquez challenges the Board’s refusal to reopen proceedings

sua sponte, we dismiss the petition for lack of jurisdiction. Ekimian v. INS,

303 F.3d 1153, 1159 (9th Cir. 2002).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




MVD/Inventory                             3                                     08-72238